On the Merits.
The object of this litigation is three-fold, viz.: First, to ascertain whether a tax adjudication to the State covers the property claimed by the plaintiff; second, if it does embrace it, to annul same for want of constitutionality of the law, under the authority of which it was made, 'for want of due compliance with essential requirements of the law, in the proceedings antecedent to the sale, and for want of sufficient description' of property to constitute a valid alienation; third, in the event of either of the foregoing propositions being decided in her favor, her prayer is that, for various reasons assigned, all interfering mortgages and liens recorded against the property be cancelled and erased, and, also, the record of the sale to the State.
The answer of the Tax Collector is that, under three different adjudications, iii the enforced collection of State taxes for 1881, 1882 and 1883, the property claimed by the plaintiff was conveyed to the State of Louisiana, and that she was duly advised thereof by reason of the registry in the proper book of conveyances, prior to her alleged acquisition of same. That the taxes for which said sáles were made were legally assessed, and the sales legally made. That all notices and demands required by law were given to the tax debtor, as required. He avers that the title of the State is good and valid, and that she is entitled to be recognized as the owner thereof, to have the revenues, since the 21st of May, 1885, at $600 per annum, paid to her, and to be placed in possession thereof. He pleads the prescription of three years to plaintiff’s demands, and in bar of her *730action to annul the title of the State, the prescription of two, three and five years.
From a general judgment in plaintiff’s favor the State Tax Collector has appealed. ■
I.
The first adjudication of the property to the State was made on the 17th of January, 1885, in the enforced collection of State taxes of the year 1881, and the description contained in notarial act of conveyance is as follows, viz.:
u A certain lot of ground in the square bounded by St. Charles, Camp, St. Joseph and Julia [streets], designated as lot No. 28, in-square 181: said lot 28 measures 26 feet front on Julia street, by 151 feet in depth.”
There is but slight difference between that description and the one contained in the deeds of the plaintiff’s authors. The only difference being that, in said deeds, the front measurement on Julia street is given at “ 26 feet 3 inches;” and the depth, at 105 feet, plus “ 45 feet 4 inches” — the total depth being 150 feet 4 inches.
It will be thus perceived, that the tax deed gives the correct front measurement, minus three inches, and the correct depth, plus eight inches — an insignificant variation. There is no difference, as to the square in which the property is found. None, in reference to the street on which the property fronts. All the deeds describe it as being composed of one lot fronting on Julia street, and another immediately in the rear of same. In one of the deeds of plaintiff’s authors, the lot in question is mentioned as being “ designated on the particular plan of said streets by the number eleven of thirteen buildings erected by the New Orleans Building Compafiy; said lot measuring, American measure, 26 feet3 inches front on Julia street,” etc.; and that description is cited by plaintiff’s counsel as constituting conclusive evidence of error in the tax title, which denominates the lot conveyed as No. .28.
That, in our opinion, is an error. For, instead of declaring that it bore the number eleven on Julia street, it plainly declares that it does bare the number eleven of thirteen buildings erected' by the New Orleans Building Company.’’ Non constat that 28 was not the correct municipal number. But, in order to put the question at rest, the plaintiff’s vendor was interrogated as a witness, and deposed that she owned but one single piece of property in the square designated, *731and that one, she said, was described in the deeds in evidence. We do not regard‘it as doubtful, but, on the contrary, clear, that the property adjudicated to the State is identical with that claimed by the plaintiff, and, hence, we must determine the other questions in the case.
II.
It is contended by plaintiff’s counsel that as the property was adjudicated to the State in the enforced collection of 1881 taxes, the assessment thereof, and the sale therefor, must, of necessity, have been made in pursuance of the revenue law of 1880 — Act 77 of 1880 —and, as that statute did not delegate the power to the Tax Collector to make an adjudication to the State, the conveyance was utterly void, and conveyed no title to the State.
As this question lies at the foundation of the title, it must.be determined first.
The adjudication to the State was not made until the 17th of January, 1885, long subsequent to the passage of Act 96 of 1882, Section 52 of which provides: “That the bid to be accepted shall be, at least, equal to the taxes and costs, and interest, otherwise the Tax Collector is hereby authorized to bid in said property for the State,” etc.
Whether this statute was, or not, intended to- apply to tax sales thereafter t>o be made, in the collection of antecedent taxes, was not left to decision, or open to inference, for it is specially provided in Section 59 of said act “that tax collectors, and ex officio tax collectors, throughout the- State, shall be, and are hereby, required to seize, advertise and sell the property on which delinquent taxes are due, on or before the first day of May, 1883, and of each succeeding year thereafter; and if any Tax Collector, or ex officio Tax Collector, shall fail', neglect or refuse to seize, advertise and sell the said delinquent property, as aforesaid, he shall be deemed guilty of nonfeasance in office, and shall, upon'ponviction, be dismissed therefrom.”
Construing these two pertinent provisions together, we think the conclusion irresistible that the Tax Collector should seize, advertise and sell “delinquent property” just in the same way in which he was required to seize, advertise and sell non-delinquent property for current taxes. The Legislature had just the same constitutional warrant for authorizing an adjudication to the State in one instance as in the other. As the sale in question was after the enactment *732of the law of 1882, We think the act of the State Tax Collector, in making the adjudication to the State, was 'authorized and valid.
III.
The next question for consideration is whether the statute just adverted to, and those of like import, come within the terms of the prohibition contained in Article 210 of the Constitution, and which is couched in these terms, viz.:
“ There shall be no forfeiture of property for the non-payment of taxes; * * but, at the expiration of the year in which they are due, the collector shall, without suit, * * advertise for sale the property on which the taxes are due,” etc.
We must determine what was the evil the framers of the organic law had in mind when the quoted provision was drafted, and to which the remedy was to be applied.
This can be best understood by an inspection of the revenue laws in force antecedent to the adoption of that instrument.'
The revenue law of 1869 required Tax Collectors to make out their delinquent lists of unpaid taxes on the 1st of December, and send same to the parish Recorders, whose duty it was to forward same forthwith to the Auditor of Public Accounts. It declares “that the list and verification, when filed in the office of the Auditor of Public Accounts, shall be entered by him on a record kept for that purpose, and shall, from the day of filing, vest a title to the lands and lots therein returned_fo the State of Louisiana, which shall be impeachable only on proof that taxes for non-payment, whereof the lands were returned forfeited, had been in fact paid to the Collector before the return of the list to the Recorder.” Secs. 74 and 76, Act 114 of 1869.
By the revenue law of 1870, the effect of such filing is declared to be a mortgage only. Secs. 65 and 67 of Act 68, of Extra Session cf 1870. But this provision was repealed, and those of 1869 reSnacted in 1871.. Vide Sections 66 and 68 of Act 42, 1871. This law remained in force until 1877, when it was so amended as to vest title in the State “from the day of filing in the Recorder’s office.’’ [Italics ours.] Sec. 61 of Act 69 of Extra Session of 1877.
Under the effect and operation of this system of forfeiture great abuses were inflicted upon the taxpayers. By the simple recordation of a parochial delinquent list, made up by a Tax Collector and filed in the Auditor’s office, at the Capitol of the State, all the delin*733quent property of an entire parish passed to the State by an indefeasible title. It was, doubtless, the purpose of this constitutional prohibition to put an end to this evil, and to require that, in the future, no property should be thus forfeited to the State for delinquent taxes; but that, in all cases, delinquent property should be seized, advertised, and sold at public auction to the last and highest bidder. And it seems to be the purpose of the statute quoted, that if, at such public auction, there shall be no bid for the property of an amount equal to the amount of taxes, cost and interest, the Tax Collector is authorized “to bid in said property to the State.” In such case the Stale, as the last and highest bidder, becomes an adjudicatee at public auction. Title does not pass to her by the process of forfeiture, which is clearly distinguishable from a public judicial sale. To point the argument, it is only necessary to instance a like provision that is contained in the law of 1877, which recognizes the right of the State to become a purchaser at public auction, whereby she acquires a title contradistinguished from that by the process of forfeiture, as indicated in Section 61 of that act. Vide, Sec. 57, Act 96 of Extra Session of 1877. Hence the-statute in question is constitutional.
IV.
The plea of prescription of three years, urged by the defendant, as a bar to the plaintiff’s “ action to invalidate the title” of the State, to property purchased by her at public auction, is predicated on Section 5 of Article 105 of 1874, which is as follows, viz.:
“ Any action to invalidate the titles to any property purchased at tax sale, under or by virtue of any law of this State, shall be pre-. scribed by the lapse of three years from the date of such sale.”
This statute defines and fixes a period of prescription against the action to invalidate a tax title tor cause of nullity; and it must be computed “ from the date of sale,” by the specific terms of the act.
We first gave effect to this statute in Barrow vs. Wilson, 39 An. 403, and, in the course of our opinion said, after quoting it, in juxtaposition with Article 3543, R. O. O.:
“We have thus placed the two provisions side by side, in order to exhibit the broader and more sweeping effect of the [former] law. While the article of the code covers informalities only, the act of 1874 creates a positive bar against ‘ any action to invalidate ’ a tax title.”
*734And proceeding with the discussion we further said:
“ It now becomes our duty to ascertain the effect of sucha statute upon the rights of the parties under such sales. This is distinctly a statute of prescription. It operates not upon the rights of the parties. It does not purport to validate a title which, otherwise, would be invalid. It simply limits' the time within which the owner of the original title shall be allowed to assert his rights against the purchaser at a tax sale” (pp. 406, 407).
Again we said :
“The statute does not concern itself with the strength of one title 'or the weakness of the other. The plaintiff had a right which could only be. enforced by an action. The lawmaker had the power to fix a reasonable limit within which such action should be brought, under the penalty of its being thereafter barred by prescription. That power has been exercised, and when the time has expired, the courts are bound to enforce the limitation and deny the action” (p. 409). ’ Vide, also, McDougal vs. Monlezun, 39 An. 1005.
There is nothing we can add to this- terse and vigorous interpertation of this statute, which would give it additional force. It is essentially, a tax statute and its purpose is obvious. The plaintiff acquired title in August, 1885, and his vendor acquired from the tax delinquent on the 22d of May, 1885, subsequent to the registry of the Tax Collector’s deed to the State. Both of these acts are by private signature, and unaccompanied by certificates of mortgages, and consequently the title passed cum onere.
The plaintiff’s title is not an adversary one to that of the tax delinquent. She is the common author of the plaintiff and, her vendor. The Tax Collector’s deed to the State was executed on the 17th of January, 1885, and this suit was filed on the 18th of March, 1889— more than three years after the date of the sale which this action seeks to annul. Our conclusion is that the prescriptible term has expired, and we are bound to enforce the limitation, and deny the plaintiff’s action.. The judgment appealed from must, therefore, be reversed.
It is ordered and decreed that the judgment of the District Court be annulled and reversed; that the demands of plaintiff and appellee be rejected, at his cost, in both courts; that those of the defendant in re-convention be sustained, and the State of Louisiana be recognized as the owner of the property in controversy, and placed in possession thereof, and that she be entitled to rents and revenues. But it *735is further and finally ordered, that the claim of the State for a fixed and definite allowance on that score be dismissed as of non-suit, with a full reservation of the rights of all parties.